DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 8-10, 13, 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dormans et al. (US Pub. 2005/0052918) in view of Ogura et al. (US Pub. 20050057970) and further in view of He (US Pat. 7,283,398).

    PNG
    media_image1.png
    524
    640
    media_image1.png
    Greyscale

Regarding claims 1, 16, 17, and 18, Fig.5 of Dormans discloses a non-volatile memory device comprising: 
a plurality of non-volatile memory cell transistors [on selected and non-selected word line in Fig. 5]; 
a p-well [i-pWell] coupled to the plurality of flash memory cell transistors [as clearly shows in Fig. 5] and configured to be biased to a positive well bias voltage [+10V] for an erase operation;
each local word line [selected and unselected WL] coupled to gate terminals of its corresponding non-volatile memory cell transistors of the plurality of non- volatile memory cell transistors [Fig. 5 clearly shows each word line is connected to gate of memory cell]; and 
driver circuit configured to: 
in the erase operation:
pass the negative word line voltage [-5V] on selected local word lines [Selected WL]; and 
pass the positive word line voltage [6V] on unselected local word lines [unselected WL];
pass a second positive word line voltage [+1V] on the selected local word line for a program operation [in Fig. 4]. 
Pass the second negative word line voltage [-5V] to plurality of unselected local word lines for the program operation [Fig. 4]
Dormans discloses WL, but doesn’t clearly shows a plurality of main word lines, each main word line of the plurality of main word lines coupled to a corresponding group 
Dormans in view of Ogura does not specifically disclose in a soft program operation, pass a second negative word line voltage to the plurality of unselected local word lines. However, Fig. 3 of He discloses a soft program operation during an erase operation by applying a negative voltage to unselected word line in order to reduce leakage current [see claim 11 of He]. 
Since Dormans, Ogura, and He are all from the same field of memory device, the purpose discloses by Ogura would have been recognized in the pertinent art of Dormans. 
It would have been obvious to an ordinary skill in the art at the time of the invention was made to have main word line connected to corresponding local word line 
Regarding claim 2, Dormans in view of Ogura disclosed all claimed invention, but does not specifically disclose wherein the driver circuit is further configured to, in the soft program operation, pass the second negative word line voltage on the selected main word line of the plurality of main word lines to the at least one selected local word line. However, Fig. 3 of He discloses wherein the driver circuit is further configured to, in the soft program operation, pass the second negative word line voltage on the selected main word line of the plurality of main word lines to the at least one selected local word line [see claim 3 of He].
Since Dormans, Ogura, and He are all from the same field of memory device, the purpose discloses by Ogura would have been recognized in the pertinent art of Dormans. 
It would have been obvious to an ordinary skill in the art at the time of the invention was made to apply negative voltage to selected wordline during soft program operation in order to reduce leakage current.
Regarding claim 3, Fig. 5 of Dormans disclose wherein the difference between the positive well bias voltage and the first negative word line voltage is sufficient to erase selected flash memory cells connected to the at least one selected local word line [paragraph 0053].
Regarding claim 4, Fig. 5 of Dormans discloses wherein the difference between the positive well bias voltage and the positive word line voltage is insufficient to erase 
Regarding claim 6, Fig. 5 of Dormans discloses well bias voltage of 10V instead of approximately 7.5V. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the voltage to 7.5V, since it has been held that discovering an optimum value of a result affective variable involves only routine skill in the art. In re Boeschi, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8, Fig. 5 of Dormans discloses a negative word line voltage is -5V instead of approximately -7.5V. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the voltage to -7.5V, since it has been held that discovering an optimum value of a result affective variable involves only routine skill in the art. In re Boeschi, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 9 and 10, Dormans in view of Ogura does not specially disclose wherein the second negative word line voltage is lower in magnitude than VCC. However, Fig. 3 of He discloses wherein the second negative word line voltage [-.5V, col. 6 line 27-28] is lower in magnitude than VCC [3V, col. 5 line 60-62].
Since Dormans, Ogura, and He are all from the same field of memory device, the purpose discloses by Ogura would have been recognized in the pertinent art of Dormans. 
It would have been obvious to an ordinary skill in the art at the time of the invention was made to apply negative voltage to selected wordline during soft program operation in order to reduce leakage current.
Regarding claim 13, Fig. 5 of Dormans discloses wherein the plurality of non-volatile memory cell transistors are flash memory cell transistors [paragraph 0036].
Regarding claim 15, Fig. 5 of Dormans discloses wherein the plurality of flash memory cell transistors corresponds to a first block [BK1] of a plurality of erasable blocks, each block associated with a p-well [i-PWell]; wherein each of the plurality of main word lines [signal that connects to word line] in the first block corresponds to one of a plurality of erasable sectors of flash memory cell transistors in that block.

Claims 5, 7, 14, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dormans et al. (US Pub. 2005/0052918) in view of Ogura et al. (US Pub. 20050057970) and He (US Pat. 7,283,398) and further in view of Tanikawa et al. (US Pub. 2002/0048193).
Regarding claims 5, 7, 14 and 19, Dormans disclosed all claimed invention, but does not specifically disclose wherein the positive well bias voltage is higher than Vcc, the negative word line voltage is higher in magnitude than Vcc, and wherein the plurality of floating gate memory cell transistors are NOR flash memory cell transistors. However, Fig. 24 of Tanikawa discloses Vcc [VCCD] of 3.3V. In addition, paragraph 0115 discloses a negative well voltage of -11V applies to well and a positive voltage of 11V is applied to the word line. Therefore, the voltages applied to word line and well [-11V and 11V respectively] are larger than Vcc of 3.3V. Paragraph 0173 of Tanikawa discloses the memory device is NOR flash memory.

It would have been obvious to an ordinary skill in the art at the time of the invention was made to apply word line and well voltages to the memory cell for a purpose of improving erasing operation.
Regarding claim 20, Fig. 5 of Dormans discloses the second positive word line voltage of 1V instead of approximately 8V. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the voltage to 8V, since it has been held that discovering an optimum value of a result affective variable involves only routine skill in the art. In re Boeschi, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dormans et al. (US Pub. 2005/0052918) in view of Ogura et al. (US Pub. 20050057970) and He (US Pat. 7,283,398) and further in view of Sakamoto et al. (US Pat. 6,226,212).
Regarding claim 11, Fig. 5 of Dormans disclose a positive word line voltage of 6V. However, Dormans does not specifically disclose voltage for Vcc. However, Fig. 6 of Sakamoto discloses a memory device having 2V applies to word line. In addition, col. 23 line 51 to 55 discloses Vcc of 5V. 
Since Dormans and Sakamoto are both from the same device of flash memory device, the purpose discloses by Sakamoto would have been recognized in the pertinent art of Dormans.

Regarding claim 12, Fig. 5 of Dormans discloses a positive word line voltage of 6V instead of approximately 2.5V. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the voltage to 2.5V, since it has been held that discovering an optimum value of a result affective variable involves only routine skill in the art. In re Boeschi, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTHAN TRAN/
Primary Examiner, Art Unit 2825